--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Moody National Reit I, Inc. - 8-K [moody-8k_040611.htm]
 
Exhibit 10.1
 


AMENDMENT NO. 1
TO THE
AMENDED AND RESTATED ADVISORY AGREEMENT


This Amendment No. 1 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of April 6, 2011 by and among Moody
National REIT I, Inc., a Maryland corporation (the “Company”), Moody National
Operating Partnership I, L.P., a Delaware limited partnership (the “Operating
Partnership”), Moody National Advisor I, LLC, a Delaware limited liability
company (the “Advisor”), and, solely in connection with the obligations set
forth in Section 13 of the Advisory Agreement (as defined below), Moody National
Realty Company, L.P., a Texas limited partnership (“Moody National”). The
Company, the Operating Partnership, the Advisor and Moody National are
collectively referred to herein as the “Parties.” Capitalized terms used but not
defined herein shall have the meaning set forth in the Advisory Agreement (as
defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of August 14, 2009 (the “Advisory
Agreement”), which provided for, among other matters, the management of the
Company’s and the Operating Partnership’s day-to-day activities by the Advisor;


WHEREAS, the initial term of the Advisory Agreement is for a one year term which
agreement may be renewed for an unlimited number of successive one year terms;


WHEREAS, the Parties previously agreed to extend the term of the Advisory
Agreement to April 15, 2011; and


WHEREAS, pursuant to Section 16 (Term of the Agreement) of the Advisory
Agreement, the Parties desire to amend the Advisory Agreement pursuant to this
Amendment in order to renew the term of the Advisory Agreement for an additional
one year term.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I


AMENDMENT


In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one year term and to make certain
clarifications with respect to the terms and conditions of the deferral of fees
payable to the Advisor, the Parties agree as follows:


Section 1.1                      Renewal of Advisory Agreement.  Pursuant to
Section 16 of the Advisory Agreement, the Parties hereby renew the term of the
Advisory Agreement effective as of April 15, 2011for an additional one year term
ending on April 15, 2012.




 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II


MISCELLANEOUS


Section 2.1                      Continued Effect.   Except as specifically set
forth herein, all other terms and conditions of the Advisory Agreement shall
remain unmodified and in full force and effect, the same being confirmed and
republished hereby.  In the event of any conflict between the terms of the
Advisory Agreement and the terms of this Amendment, the terms of this Amendment
shall control.


Section 2.2                      Counterparts.  The Parties may sign any number
of copies of this Amendment.  Each signed copy shall be an original, but all of
them together represent the same agreement.  Delivery of an executed counterpart
of a signature page of this Amendment or any document or instrument delivered in
connection herewith by telecopy or other electronic method shall be effective as
delivery of a manually executed counterpart of this Amendment or such other
document or instrument, as applicable.


Section 2.3                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware.


[Signatures on following page]
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.
 

   
MOODY NATIONAL REIT I, INC.
             
By:
/s/Brett Moody
     
Name:
Brett Moody      
Title:
President  

 

 

  MOODY NATIONAL OPERATING PARTNERSHIP I, L.P.             By:
MOODY NATIONAL REIT I, INC., its general partner
              By:  /s/Brett Moody      
Name:
Brett Moody      
Title:
President  

 
 

   
MOODY NATIONAL ADVISOR I, INC.
             
By:
/s/Brett Moody
     
Name:
Brett Moody      
Title:
President  

 

  Solely in connection with the obligations set forth in Section 13 of the
Advisory Agreement:        

 

   
MOODY NATIONAL REALTY COMPANY, LP
             
By:
/s/Brett Moody
     
Name:
Brett Moody      
Title:
President  

 